Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 31, 2018

The Court of Appeals hereby passes the following order:

A18A0953. MARY EVANS v. JULIAN ARNOLD.

      Following a bench trial, Julian Arnold obtained a judgment against Mary Evans
in the Municipal Court of Columbus, Muscogee County for $1,200.00, plus court
costs of $50.50. Evans filed a notice of appeal. We, however, lack jurisdiction.
      Although final judgments of the Municipal Court of Columbus, Muscogee
County are directly appealable as if a judgment from a state or superior court, Ga. L.
1983, pp. 4453-4454, § 33 (c), appeals of all actions for damages in which the
judgment is $10,000.00 or less must be by application for discretionary appeal.
OCGA § 5-6-35 (a) (6); see also Jennings v. Moss, 235 Ga. App. 357, 357 (509 SE2d
655) (1998). Evans’s failure to comply with the discretionary appeal procedure
deprives this Court of jurisdiction to consider his appeal. Accordingly, this appeal is
hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/31/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.